EXHIBIT 10.2

STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT, dated as of June 1, 2007 (the “Agreement”), is by
and among Golf Academies Limited (the “Company”), the shareholders of the
Company as listed in Schedule A hereto (collectively, the “Seller”), and GPS
Industries, Inc., a Nevada corporation (the “Purchaser”).
 
WITNESSETH:
 
WHEREAS, the Seller owns all issued and outstanding shares of capital stock of
the Company (the “Company Shares”); and
 
WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase, the Company Shares on the terms and conditions set forth below; and
 
NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and agreements set forth herein, the parties hereto
agree as follows:
 
I.
SALE AND PURCHASE OF SHARES
 
1.1 Transfer of Shares. Subject to the terms and conditions set forth in this
Agreement and in reliance upon the representations and warranties of the Seller
and the Purchaser herein set forth, at the Closing, the Seller shall sell,
transfer, convey, assign and deliver to the Purchaser, and the Purchaser shall
purchase from the Seller, by appropriate bills of sale, assignments and other
instruments satisfactory the Purchaser and its counsel, good and marketable
title in and to the Company Shares.
 
II.
PURCHASE PRICE, PAYMENT AND RELATED MATTERS
 
(a) Purchase Price. At the Closing, the Purchasers shall pay to the Seller for
the Company Shares the aggregate sum of US$500,000 (the “Purchase Price”). The
Purchase Price shall consist of the following:
 
(i) 5,000,000 restricted shares of common stock of Purchaser, $0.001 par value
per share (“GPS Shares”).
 
(b) Transfer Taxes. The Seller shall be solely responsible for the payment of
any and all foreign, national, local, federal and state income taxes incident to
the sale and transfer of the Company Shares contemplated herein.
 
III.
THE CLOSING
 
3.1 Time and Place of Closing. The closing of the transactions contemplated
hereby (the “Closing”) shall take place at the offices of Troy & Gould
Professional Corporation on the date hereof (the “Closing Date”) at 10:00 a.m.,
it being understood and agreed that the Closing shall be deemed to occur
simultaneously with the execution of this Agreement.

Exhibit 10.2 - 1

--------------------------------------------------------------------------------



3.2 Actions at the Closing. At the Closing, the Seller and the Purchaser shall
take such action and execute and deliver such agreements and other documents and
instruments as necessary or appropriate to effect the transactions contemplated
by this Agreement in accordance with its terms and conditions, including,
without limitation, the following:
 
(a) The Purchaser shall pay and deliver to the Sellers the Purchase Price
payable as provided in Section 2.1 and issue share certificates for the
shareholders as listed in Schedule A
 
(b) The Seller shall deliver to the Purchaser certificates representing all
Company Shares, together with stock powers duly endorsed for transfer of the
Company Shares to the Purchaser;
 
(c) Seller shall execute and deliver to the Buyer a general release
substantially in the form of Exhibit A hereto (the “General Release”);
 
(d) The Company and John Benjamin Edward Porter shall enter into an Employment
Agreement substantially in the form of Exhibit B hereto (“Porter Agreement”);
and
 
(e) The Company and Philip Trevor Lewin shall enter into an Employment Agreement
substantially in the form of Exhibit C hereto (“Lewin Agreement”);
 
IV.
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
Each Seller hereby represents and warrants to the Purchaser that:
 
4.1 Title to Company Shares. The Seller is the sole legal and beneficial owner
of the Company Shares, and upon consummation of the purchase contemplated
herein, the Purchaser will acquire from the Seller good and marketable title to
the Company Shares, free and clear of all liens, claims, encumbrances or
restrictions.
 
4.2 Authority to Execute and Perform Agreements. The Seller has the full right,
power and authority to enter into, execute and deliver this Agreement and to
transfer, convey and sell to the Purchaser at the Closing the Company Shares.
 
4.3 Enforceability. This Agreement has been duly and validly executed by the
Seller and (assuming the due authorization, execution and delivery of Purchaser)
constitutes the legal, valid and binding obligation of the Seller, enforceable
in accordance with its terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by general equitable principles affecting the
enforcement of contracts.
 
4.4 No Violation. The execution or delivery by the Seller of this Agreement does
not violate in any material respect any applicable law or any judgment, order or
decree of any court, and will not result in the creation or imposition of any
lien, charge or other encumbrance upon the Company Shares.

Exhibit 10.2 - 2

--------------------------------------------------------------------------------



4.5 Non-Contravention. Neither the execution and delivery of this Agreement or
the other agreements contemplated hereby to be executed by the Seller nor the
consummation by the Seller of the transactions contemplated hereby or thereby
does or would after the giving of notice or the lapse of time or both, (i)
conflict with, result in a breach of, constitute a default under, or violate the
charter documents of the Company or, (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, amend, modify, cancel or refuse to perform
under, or require any notice under any agreement, contract, commitment, license,
lease, instrument or other arrangement to which either of the Seller or the
Company is a party or by which either of them is bound; or (iii) result in the
creation of, or give any party the right to create, any lien or other rights or
adverse interests upon any right, property or asset of the Company or the
Seller.
 
4.6 Securities Laws. The Company Shares were issued in full compliance with all
applicable laws relating to the issuance or sale of securities, and the Seller
has obtained all necessary permits and other authorizations or orders of
exemption as may be necessary or appropriate under all applicable laws relating
to the issuance or sale of securities with respect to the transactions
contemplated herein.
 
4.7 No Adverse Litigation. The Seller is not a party to any pending litigation,
which seeks to enjoin or restrict the Seller’s ability to sell or transfer the
Company Shares hereunder, nor is any such litigation threatened against the
Seller. Furthermore, there is no litigation pending or threatened against the
Seller, which, if decided adversely to the Seller, could adversely affect the
Seller’s ability to consummate the transactions contemplated herein or the
Purchaser’s ownership of the Company shares.
 
4.8 Representations with Respect to the Company.
 
(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of England.
 
(b) The Company does not own, directly or indirectly, any capital stock, equity
or interest in any corporation, firm, partnership, joint venture or other
entity.
 
(c) The authorized capital stock of the Company consists solely of 5,000,000
shares of Ordinary Shares, of which 2,396,640 shares are issued. All of the
outstanding shares of Ordinary Shares have been duly authorized, validly issued,
fully paid and nonassessable, and have not been issued in violation of any
preemptive right of stockholders. There is no outstanding voting trust agreement
or other contract, agreement, arrangement, option, warrant, call, commitment or
other right of any character obligating or entitling the Company to issue, sell,
redeem or repurchase any of its securities, and, there is no outstanding
security of any kind convertible into or exchangeable for any shares of the
capital stock of the Company. The Company has not granted registration rights to
any person.
 
(d) Except as disclosed on the balance sheet of the Company as of June 1, 2007,
the Company does not have any (a) assets of any kind or (b), commitments,
liabilities or obligations, whether secured or unsecured, accrued, determined,
absolute or contingent, asserted or unasserted or otherwise.

Exhibit 10.2 - 3

--------------------------------------------------------------------------------



(e) The Company has provided true, correct and accurate copies of its balance
sheets, statements of earnings, changes in holders’ equity and cash flow to the
Purchaser, all of which fairly present the financial position of the Company and
the results of earnings and cash flow thereof, as of the dates indicated for the
periods indicated.
 
(f) The Company has filed all tax returns and reports which were required to be
filed on or prior to the date hereof in respect of all income, withholding,
franchise, payroll, excise, property, sales, use, value-added or other taxes or
levies, imposts, duties, license and registration fees, charges, assessments or
withholdings of any nature whatsoever (together, “Taxes”), and has paid all
Taxes (and any related penalties, fines and interest) which have become due
pursuant to such returns or reports or pursuant to any assessment which has
become payable, or, to the extent its liability for any Taxes (and any related
penalties, fines and interest) has not been fully discharged, the same have been
properly reflected as a liability on the books and records of the Company and
adequate reserves therefore have been established.
 
(g) There are no instruments, agreements, indentures, mortgages, guarantees,
notes, commitments, accommodations, letters of credit or other arrangements or
understandings, whether written or oral, to which the Company is a party.
 
(h) The Company has conducted its business in material compliance with all
applicable laws, ordinances, rules, regulations, court or administrative order,
decree or process (“Applicable Law”). The Company has not received any notice of
violation or claimed violation of any Applicable Law.
 
(i) There is no claim, dispute, action, suit, proceeding or investigation
pending or, to the knowledge of Seller, threatened, against the Company, or
challenging the validity or propriety of the transactions contemplated by this
Agreement, at law or in equity or admiralty or before any federal, state, local,
foreign or other governmental authority, board, agency, commission or
instrumentality, nor to the knowledge of the Seller, has any such claim,
dispute, action, suit, proceeding or investigation been pending or threatened,
during the twelve month period preceding the date hereof. There is no
outstanding judgment, order, writ, ruling, injunction, stipulation or decree of
any court, arbitrator or federal, state, local, foreign or other governmental
authority, board, agency, commission or instrumentality, against the Company.
The Company has not received any written or verbal inquiry from any federal,
state, local, foreign or other governmental authority, board, agency, commission
or instrumentality concerning the possible violation of any Applicable Law.
 
4.9 Interested Party Transactions. Except as set out in Schedule 4.9, the
Company is not indebted to the Seller or any of them or to any director, officer
or employee of the Company (except for amounts due as salaries, bonuses,
commissions and reimbursements of expenses in the ordinary course of the
Company’s business), and no such person is indebted to the Company.

Exhibit 10.2 - 4

--------------------------------------------------------------------------------



4.10 No Broker. No broker, finder, agent or similar intermediary has acted for
or on behalf of Seller or is entitled to a fee or commission in connection with
this Agreement or the transactions contemplated hereby.
 
4.11 Investment Purpose.
 
(a) The Seller is acquiring the GPS Shares for investment for its own account
and not as a nominee or agent, and not with a view to the resale or distribution
of any part thereof, and the Seller has no present intention of selling,
granting any participation in, or otherwise distributing the same. The Seller
further represents that he does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to such
person or to any third person, with respect to any of the GPS Shares.
 
(b) The Seller understands that the sale of the GPS Shares hereunder is not
being registered under the Securities Act of 1933, as amended (the “Securities
Act”), on the ground that the sale is exempt from registration under the
Securities Act, and that the Seller’s reliance on such exemption is predicated,
in part, on the Seller’s representations set forth herein. The Seller is not a
“U.S. person” as that term is defined in Rule 902(k) of Regulation S under the
Securities Act.
 
4.12 Restricted Securities. The Seller understands that the GPS Shares may not
be sold, transferred, or otherwise disposed of without registration under the
Securities Act or an exemption therefrom, and that in the absence of an
effective registration statement covering the GPS Shares or any available
exemption from registration under the Securities Act, the GPS Shares must be
held indefinitely. The Seller is aware that the GPS Shares may not be sold
pursuant to Rule 144 promulgated under the Securities Act unless all of the
conditions of that Rule are met. Among the conditions for use of Rule 144 may be
the availability of current information to the public about the Seller.
 
V.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser represents and warrants to the Seller that:
 
5.1 Organization; Authority; Due Authorization. The Purchaser is duly organized,
validly existing and in good standing under the laws of the state of Nevada, and
has all requisite corporate power, authority and approvals required to enter
into, execute and deliver this Agreement and to perform fully its obligations
hereunder. The Purchaser has taken all actions necessary to authorize it to
enter into and perform fully its obligations under this Agreement and to
consummate the transactions contemplated herein. This Agreement is the legal,
valid and binding obligation of Purchaser, enforceable in accordance with its
terms.
 
5.2 No Violation. The execution and delivery of this Agreement and the
consummation of the transactions contemplated herein will not (a) violate,
conflict with, or constitute a default under any contract or other instrument to
which the Purchaser is a party or by which it or its property is bound, (b)
require the consent of any party to any material contract or other agreement to
which Purchaser is a party or by which it or its property is bound, or
(c) violate any laws or orders to which Purchaser or its property is subject.

Exhibit 10.2 - 5

--------------------------------------------------------------------------------



5.3 Capitalization. The authorized capital stock of Purchaser consists of (i)
1,600,000,000 shares of common stock, par value $0.001, of which 376,533,966
shares are outstanding as of the date of this Agreement and (ii) 50,000,000
shares of preferred stock, of which 3,124,089 shares are outstanding. The GPS
Shares have been duly authorized, validly issued, fully paid and nonassessable,
and have not been issued in violation of any preemptive right of stockholders.
 
5.4 No Broker. No broker, finder, agent or similar intermediary has acted for or
on behalf of Purchaser or is entitled to a fee or commission in connection with
this Agreement or the transactions contemplated hereby.
 
VI.
COVENANT NOT TO COMPETE
 
6.1 Covenant Not to Compete.
 
(a) Subject to the performance by the Purchaser of its obligations under this
Agreement and the other agreements contemplated hereby, for a period of two
years from and after the Closing Date, Seller shall not, directly or indirectly,
as a partner, joint venturer, employer, employee, contractor, consultant,
shareholder, director, officer, trustee, principal or agent engage in, control,
advise with respect to, manage, act as a consultant to, receive any economic
benefit from or exert any influence upon any business or businesses engaged in
the business as conducted by the Company immediately prior to the Closing (the
“Restricted Business”), in the United States, the United Kingdom and the
European Community; provided that the Seller may, without violating this
covenant, become employed or otherwise engaged by a given entity which engages
in one or more businesses in addition to the Restricted Business, if such other
businesses are separate and distinct from the Restricted Business and such
Seller (i) is not involved in any way whatsoever in the Restricted Business
either directly or indirectly through supervision of, administration of, or
consultation to those involved in the Restricted Business, or otherwise and (ii)
prior to accepting such employment or engagement, notifies such entity in
writing that he is subject to this covenant not to compete, supplies a copy of
such covenant to such entity and delivers a copy of such notice to the
Purchaser; and provided further that the Seller may, without violating this
covenant own as a passive investment not in excess of five percent of the
securities of a corporation which engages in the Restricted Business if such
securities are regularly and publicly traded on a national securities exchange
or in the over-the-counter market.
 
(b) Subject to the performance by the Purchaser of its obligations under this
Agreement and the other agreements contemplated hereby, for a period of three
years from and after the Closing Date, Seller shall not engage or participate in
any effort or act to solicit the Company’s or Purchaser’s clients, associates or
employees to cease doing business, or to cease their employment or association,
with the Company or the Purchaser or interfere in any manner with the
contractual or employment relationship between the Company or the Purchaser and
any such client, associate or employee of the Company or Purchaser.
 
(c) The Seller acknowledges that the foregoing territorial and time limitations
are reasonable and properly required for the adequate protection of the
Purchaser and that in the event that any such territorial or time limitation is
deemed to be unreasonable and is then reduced by a court of competent
jurisdiction, then, as reduced, the territorial or time limitation shall be
enforced.

Exhibit 10.2 - 6

--------------------------------------------------------------------------------



(d) The Sellers acknowledge that the remedy at law for any breach or threatened
breach by them of the agreements contained in this Section 6.1 will be
inadequate and agree that the Purchaser, in the event of such breach or
threatened breach, in addition to all other remedies available for such breach
or threatened breach (including a recovery of damages), will be entitled to
obtain preliminary or permanent injunctive relief without being required to
prove actual damages or post bond and, to the extent permitted by applicable
statutes and rules of procedure, a temporary restraining order (or similar
procedural device) upon the commencement of such action. This Section 6.1
constitutes an independent and severable covenant and if any or all of the
provisions of this Section 6.1 are held to be unenforceable for any reason
whatsoever, it will not in any way invalidate or affect the remainder of this
Agreement which will remain in full force and effect. The Seller and Purchaser
intend for the covenants of this Section 6.1 to be enforceable to the maximum
extent permitted by law, and if any reviewing court deems any such covenants to
be unenforceable or invalid, the Seller and the Purchaser authorize such court
to reform the unenforceable or invalid provisions and to impose such
restrictions as reformed and the remaining provisions as it deems reasonable.
 
VII.
INDEMNIFICATION
 
7.1 Indemnity of Ben Porter and Phil Lewin. For a period of two (2) calendar
years following the date of the Closing Ben Porter and Phil Lewin, jointly and
severally, shall indemnify, defend and hold harmless the Purchaser from and
against, and shall reimburse the Purchaser with respect to, all liabilities,
losses, costs and expenses, including, without limitation, reasonable attorneys’
fees and disbursements (collectively the “Losses”) asserted against or incurred
by such Purchaser by reason of, arising out of, or in connection with any
material breach of any representation or warranty contained in this Agreement
made by the Seller or in any document or certificate delivered by the Seller
pursuant to the provisions of this Agreement or in connection with the
transactions contemplated thereby. For avoidance of doubt, none of the other
Sellers either jointly or severally shall indemnify the Purchaser except as to
title to the Company Shares being transferred by such Seller.
 
7.2 Indemnity of the Purchaser. The Purchaser agrees to indemnify, defend and
hold harmless the Seller from and against, and to reimburse the Seller with
respect to, all liabilities, losses, costs and expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, asserted against or
incurred by the Seller by reason of, arising out of, or in connection with any
material breach of any representation or warranty contained in this Agreement or
made by the Purchaser or in any document or certificate delivered by the
applicable Purchaser pursuant to the provisions of this Agreement or in
connection with the transactions contemplated thereby.

Exhibit 10.2 - 7

--------------------------------------------------------------------------------



7.3 Indemnification Procedure. A party (an “Indemnified Party”) seeking
indemnification shall give prompt notice to the other party (the “Indemnifying
Party”) of any claim for indemnification arising under this Article VII. The
Indemnifying Party shall have the right to assume and to control the defense of
any such claim with counsel reasonably acceptable to such Indemnified Party, at
the Indemnifying Party’s own cost and expense, including the cost and expense of
attorneys’ fees and disbursements in connection with such defense, in which
event the Indemnifying Party shall not be obligated to pay the fees and
disbursements of separate counsel for such in such action. In the event,
however, that such Indemnified Party’s legal counsel shall determine that
defenses may be available to such Indemnified Party that are different from or
in addition to those available to the Indemnifying Party, in that there could
reasonably be expected to be a conflict of interest if such Indemnifying Party
and the Indemnified Party have common counsel in any such proceeding, or if the
Indemnified Party has not assumed the defense of the action or proceedings, then
such Indemnifying Party may employ separate counsel to represent or defend such
Indemnified Party, and the Indemnifying Party shall pay the reasonable fees and
disbursements of counsel for such Indemnified Party. No settlement of any such
claim or payment in connection with any such settlement shall be made without
the prior consent of the Indemnifying Party which consent shall not be
unreasonably withheld.
 
VIII.
DELIVERIES
 
8.1 Items to be delivered to the Purchasers. Concurrently herewith, the Seller
shall deliver to the Purchaser the following:
 
(a) Stock certificates representing the Company Shares and stock powers duly
executed in blank; and
 
(b) Any other document reasonably requested by the Purchaser that it deems
necessary for the consummation of this transaction.
 
8.2 Items to be delivered to the Seller. Concurrently with the Seller’s
deliveries to the Purchaser as set forth in Section 8.1, the Purchaser shall pay
and deliver to Seller 5,000,000 GPS Shares, as called for in Section 2.1.
 
IX.
MISCELLANEOUS
 
9.1 Survival of Representations, Warranties and Agreements. All representations
and warranties and statements made by a party to this Agreement or in any
document or certificate delivered pursuant hereto shall survive the Closing Date
for two years. Each of the parties hereto is executing and carrying out the
provisions of this Agreement in reliance upon the representations, warranties
and covenants and agreements contained in this Agreement or at the closing of
the transactions herein provided for and not upon any investigation which it
might have made or any representations, warranty, agreement, promise or
information, written or oral, made by the other party or any other person other
than as specifically set forth herein.
 
9.2 Further Assurances. If, at any time after the Closing, the parties shall
consider or be advised that any further deeds, assignments or assurances in law
or any other things are necessary, desirable or proper to complete the
transactions contemplated herein or to vest, perfect or confirm, of record or
otherwise, the title to any property or rights of the parties hereto, the
parties agree that their proper officers and directors shall execute and deliver
all such proper deeds, assignments and assurances in law and do all things
necessary, desirable or proper to vest, perfect or confirm title to such
property or rights and otherwise to carry out the purpose of this Agreement, and
that the proper officers and directors of the parties are fully authorized to
take any and all such action.

Exhibit 10.2 - 8

--------------------------------------------------------------------------------



9.3 Notice. All communications, notices, requests, consents or demands given or
required under this Agreement shall be in writing and shall be deemed to have
been duly given when delivered to, or received by prepaid registered or
certified mail or recognized overnight courier addressed to, or upon receipt of
a facsimile sent to, the party for whom intended, as follows, or to such other
address or facsimile number as may be furnished by such party by notice in the
manner provided herein:
 

 
Attention:
         
If to the Seller:
Golf Academies Limited
18 Hyde Gardens, Eastbourne
East Sussex BN21 4PT England
Attn: Ben Porter
       
If to the Purchaser:
GPS Industries, Inc.
5500 152nd Street, Suite 214
Surrey, B.C. V3S 5J9 Canada
Attn: Chief Executive Officer
       
With a copy to:
David L. Ficksman, Esq.
Troy & Gould Professional Corporation
1801 Century Park East, 16th Floor
Los Angeles, California 90067

 
9.4 Entire Agreement. This Agreement and any instruments and agreements to be
executed pursuant to this Agreement, sets forth the entire understanding of the
parties hereto with respect to the Agreement’s subject matter, merges and
supersedes all prior and contemporaneous understandings with respect to its
subject matter and may not be waived or modified, in whole or in part, except by
a writing signed by each of the parties hereto. No waiver of any provision of
this Agreement in any instance shall be deemed to be a waiver of the same or any
other provision in any other instance. Failure of any party to enforce any
provision of this Agreement shall not be construed as a waiver of its rights
under such provision.
 
9.5 Successors and Assigns. This Agreement shall be binding upon, enforceable
against and inure to the benefit of, the parties hereto and their respective
heirs, administrators, executors, personal representatives, successors and
assigns, and nothing herein is intended to confer any right, remedy or benefit
upon any other person. This Agreement may not be assigned by any party hereto
except with the prior written consent of the other parties, which consent shall
not be unreasonably withheld.

Exhibit 10.2 - 9

--------------------------------------------------------------------------------



9.6 Governing Law. This Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of Nevada applicable to
agreements made and fully to be performed in the state, without giving effect to
any conflicts of law principles thereof
 
9.7 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
9.8 Construction. Headings contained in this Agreement are for convenience only
and shall not be used in the interpretation of this Agreement. References herein
to Articles, Sections and Exhibits are to the articles, sections and exhibits,
respectively, of this Agreement. As used herein, the singular includes the
plural, and the masculine, feminine and neuter gender each includes the others
where the context so indicates.
 
9.9 Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, this Agreement shall be
interpreted and enforceable as if such provision were severed or limited, but
only to the extent necessary to render such provision and this Agreement
enforceable.
 
[Signature page follows]

Exhibit 10.2 - 10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has executed this Stock Purchase
Agreement as of the date first set forth above.


SELLER:
         
GARETH JONES
 
SID RICHARDSON
           
MARK HOLMAN
 
GRAEME CULLENS
           
PHIL LEWIN
 
JACK HOLMAN
           
SARAH LEWIN
 
ROBERT KROESE
           
BEN PORTER
 
ENRIQUE DEL RIO
           
EMMA PORTER
 
RICHARD BURTON
               
KEVIN MURRAY



PURCHASER:
 
GPS INDUSTRIES, INC.
 
By:
 
Name:
 
Its:
 


Exhibit 10.2 - 11

--------------------------------------------------------------------------------



SCHEDULE A
HOLDERS OF ALL OUTSTANDING SHARES
OF CAPITAL STOCK OF
GOLF ACADEMIES LIMITED
AND SUBSEQUENT SHARES IN GPSI


SHAREHOLDER
 
GOLF ACADEMIES SHARES
 
PERCENTAGE
 
GPSI SHARES
 
Gareth Jones
   
474,837
   
19.81
%
 
990,500
 
Mark Holman
   
474,460
   
19.80
%
 
990,000
 
Phil Lewin
   
241,247
   
10.07
%
 
503,500
 
Sarah Lewin
   
144,730
   
6.04
%
 
302,000
 
Ben Porter
   
253,626
   
10.58
%
 
529,000
 
Emma Porter
   
132,350
   
5.52
%
 
276,000
 
Sid Richardson
   
207,720
   
8.67
%
 
433,500
 
Graeme Cullens
   
162,490
   
6.78
%
 
339,000
 
Jack Holman
   
134,020
   
5.59
%
 
279,500
 
Robert Kroese
   
110,210
   
4.60
%
 
230,000
 
Enrique del Rio
   
30,440
   
1.27
%
 
63,000
 
Richard Burton
   
15,255
   
0.64
%
 
32,000
 
Kevin Murray
   
15,255
   
0.64
%
 
32,000
                       
TOTALS
   
2,396,640
   
100.00
%
 
5,000,000
 



SCHEDULE 4.9
SHAREHOLDER LOANS


DIRECTOR
 
LOAN OUTSTANDING
 
Gareth Jones
 
£
25,000
 
Mark Holman
 
£
25,000
 
Ben Porter
 
£
15,000
 


Exhibit 10.2 - 12

--------------------------------------------------------------------------------



EXHIBIT A
 
FORM OF GENERAL RELEASE OF SHAREHOLDER
 


This General Release of Selling Shareholder (this “Release”) is being executed
and delivered in accordance with Section 3.2(c) of the Stock Purchase Agreement
dated as of June 1, 2007 (the “Agreement”) by and among Golf Academies Limited
(the “Company”), the shareholders of the Company as listed in Schedule A of the
Agreement (the “Seller”), and GPS Industries, Inc., a Nevada corporation (the
“Purchaser”).
 
Capitalized terms used in this Release without definition have the respective
meanings ascribed to them in the Agreement.
 
Each undersigned Seller acknowledges that execution and delivery of this Release
is a condition to the Purchaser’s obligation to enter into the Agreement and to
consummate the transactions contemplated by the Agreement, and that the
Purchaser is relying on this Release in consummating such transactions.
 
The Seller, for good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged and intending to be legally bound, in order to
induce the Purchaser to consummate the transactions contemplated in the
Agreement, hereby agrees as follows:
 
Except as provided below, the Seller, on behalf of himself, herself or itself
and each of his, her or its respective family members, heirs, trustees,
beneficiaries, or persons controlled by, controlling or under common control
with such Seller (together, “Related Persons”), hereby releases and forever
discharges the Company and each of its joint or mutual, past, present and future
directors, officers, employees, agents, consultants, advisors, representatives,
affiliates, stockholders, controlling persons, subsidiaries, successors and
assigns (individually, a “Company Releasee” and collectively, “Company
Releasees”) from any and all claims, demands, proceedings, causes of action,
orders, obligations, contracts, agreements, debts and other liabilities
whatsoever, whether known or unknown, suspected or unsuspected, material or
immaterial, absolute or contingent, direct or indirect or nominally or
beneficially claimed or possessed, both at law and in equity, which the Seller
or any of his, her or its respective Related Persons now has, have ever had or
may hereafter have against the respective Company Releasees arising
contemporaneously with or prior to the Closing Date or on account of or arising
out of any matter, cause, event, fact, circumstance or condition occurring or
arising contemporaneously with or prior to the Closing Date and whether or not
relating to claims pending on or asserted after the Closing Date (collectively,
“Liabilities”). Notwithstanding the foregoing, this Release shall not apply to:
(i) any rights or benefits of the Seller or obligations of the Purchaser arising
under or related to the Agreement or the other documents and agreements
delivered at the Closing or the transactions contemplated thereby, (ii) any
rights to the payment of benefits to which the Seller is entitled on or prior to
the date of this Release under any health or medical insurance plan or employee
benefit plan maintained by the Company; and (iii) the right to receive earned
and unpaid salary from the Company through the date of this Release (which the
Seller acknowledges has been paid currently through the most recent payroll
period prior to the date hereof).
 
Exhibit 10.2 - 13

--------------------------------------------------------------------------------



The Seller hereby irrevocably covenants to refrain from, directly or indirectly,
asserting any claim or demand, or commencing, instituting or causing to be
commenced, any proceeding of any kind against any Company Releasee, based upon
any matter purported to be released hereby. In no event shall the Company
Releasees have any liability to the Seller or any of his, her or its Related
Persons whatsoever for any breaches of the representations, warranties,
agreements and covenants of the Company under the Agreement, and neither the
Seller nor any of the Company Releasees shall in any event seek contribution
from the Company Releasees for any breaches of the Company’s obligations to the
Purchaser or in respect of any other payment required to be made by the Seller
pursuant to the Agreement.
 
The Seller expressly acknowledges that he, she or it has received the advice of
counsel prior to signing this Release or that he, she or it has knowingly and
freely decided to waive its right to seek such advice.
 
The Seller acknowledges that he, she or it may hereafter discover facts
different from or in addition to those he, she or it now knows or believes to be
true with respect to the matters released herein. The Selling Shareholder
acknowledges that the releases contained herein shall remain effective in all
respects notwithstanding such different or additional facts.
 
If any provision of this Release is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Release will remain in
full force and effect. Any provision of this Release held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.
 
This Release may not be changed except in a writing signed by the person(s)
against whose interest such change shall operate. This Release shall be governed
by and construed under the laws of the State of Nevada without regard to
principles of conflicts of law.
 
All words used in this Release will be construed to be of such gender or number
as the circumstances require.
 
Exhibit 10.2 - 14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Seller has executed and delivered this Release as of
this 1st day of June 2007.
 
SELLER:
               
GARETH JONES
 
SID RICHARDSON
           
MARK HOLMAN
 
GRAEME CULLENS
           
PHIL LEWIN
 
JACK HOLMAN
           
SARAH LEWIN
 
ROBERT KROESE
           
BEN PORTER
 
ENRIQUE DEL RIO
           
EMMA PORTER
 
RICHARD BURTON
               
KEVIN MURRAY


Exhibit 10.2 - 15

--------------------------------------------------------------------------------



EXHIBIT B
 
EMPLOYMENT AGREEMENT WITH JOHN BENJAMIN EDWARD PORTER

Exhibit 10.2 - 16

--------------------------------------------------------------------------------



EXHIBIT C
 
EMPLOYMENT AGREEMENT WITH PHILIPP TREVOR LEWIN

Exhibit 10.2 - 17

--------------------------------------------------------------------------------


 